Appeal (1) from a judgment of conviction rendered by the County Court, Nassau County, on January 17, 1958 sentencing appellant, after he had been found guilty by a jury of grand larceny in the second degree, to serve one year in the Nassau County Jail, and (2) from an order denying his motion in arrest of judgment. Judgment unanimously affirmed. No opinion. No separate appeal lies from the order, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ.